 
Exhibit 10.45

Logos [logo1.jpg]




RTier Technologies, Inc.


Management Incentive Plan (“MIP”)



--------------------------------------------------------------------------------




Fiscal Year:  2012


This Tier Technologies, Inc  (“Tier” or the “Company”) Fiscal Year Management
Incentive Plan  (“MIP” or the “Plan”) supersedes all previous documents or
agreements, whether oral or written, relating to annual incentive or variable
compensation.  The entire Plan content is contained herein, and no one at the
Company is authorized or permitted to enter into any additional or other
incentive compensation agreements, or make any verbal or written
representations, regarding incentive compensation under the MIP without the
express written permission of Tier’s Chief Executive Officer.


1.  PLAN PURPOSE

--------------------------------------------------------------------------------

The Plan is designed to:



 1.
Align the management team’s financial interests with those of the Company’s
shareholders;

 2.
Support a performance-oriented environment that rewards business drivers and
business contributors for the achievement of specific performance metrics;

 3.
Provide for the recognition of individual performance and contributions for
incentive consideration;

 4.
Attract, motivate and retain key management critical to the long-term success of
the Company; and

 5.
Align compensation with the Company’s business strategy, values and management
initiatives.



2.  EFFECTIVE DATE

--------------------------------------------------------------------------------

This Plan shall take effect on the first day of October in the Fiscal Year
represented above and shall remain in effect through the thirtieth day of
September 30 of the Fiscal Year represented above unless otherwise modified,
suspended or terminated at the sole discretion of the Chief Executive Officer of
the Company.

Tier Technologies, Inc.  MIP FY 2012
Participant Name:  «Full_Name»
                                                              Page 1 of 9
 



 
 

--------------------------------------------------------------------------------

 

3.  ELIGIBLITY

--------------------------------------------------------------------------------

Those employees deemed eligible to participate in the MIP (hereinafter called
“Participants”) are selected by Tier’s Chief Executive Officer.  (Reference in
the MIP to actions by Tier’s Chief Executive Officer shall also refer to
approval, to the extent the Company’s procedures provide, by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors.) To be
eligible to receive any incentive recognition under MIP, a participant must sign
and return his/her Participant Target/Goal Worksheet as acknowledgement of the
receipt and agreement to the terms of the MIP, within 30 days after
receipt.  Notwithstanding any references in the MIP as to actions by the CEO or
the Plan Administrator, any decisions with respect to the CEO compensation will
be made exclusively by the Compensation Committee.


Participation is determined on a year-to-year basis at the sole discretion of
the Company.  Continued participation in the Plan is not guaranteed and may be
discontinued at any time with or without reason or specific communication.


4.  PLAN DESIGN

--------------------------------------------------------------------------------

• Participant Pool
Approved MIP Participants will be at the Director career level or above.
Potential Participants at a career level below Director may be added at the
discretion of the CEO.


Participants will be eligible for management incentive compensation
consideration based upon pre-determined company performance metrics and assessed
individual performance / contribution, with individual Participant incentive
opportunity calculated based upon a pre-determined percentage of the
Participant’s base salary at the start of the Plan year or as of the date of
hire, as appropriate.


In addition, the MIP will maintain a discretionary pool for the recognition of
both MIP Participants and other nominated employees at the end of the fiscal
year.  The payment of the discretionary component will be determined and
approved by the Chief Executive Officer.


• MIP Goals
“MIP Goals” consist of two key and discrete performance metrics:


1) an overall company performance metric of Adjusted EBITDA from continuing
operations defined by net income from continuing operations before interest
expense net of interest income, income taxes, depreciation and amortization,
restructuring charges and stock-based compensation in both equity and cash, to
include adjustments as may be determined by the Compensation Committee and,


2) for executive officers, the achievement of individual performance goals that
relate to strategic objectives based on each such officer’s area of
responsibility, which goals are approved by the Compensation Committee, and for
other participants in the plan, assessed individual performance as determined
through the Company’s annual Performance Review period taken to be the
Participant’s overall Participant performance rating.

Tier Technologies, Inc.  MIP FY 2012
Participant Name:  «Full_Name»
                                                              Page 2 of 9
 



 
 

--------------------------------------------------------------------------------

 



Participant incentive eligibility will be determined and calculated based (x) on
overall company performance (EBITDA) in relation to Threshold, Target and
Stretch performance goals and (y) on individual performance as determined by the
annual Performance Review process, with the weighting of the two factors being
determined by the career level of the participant (CEO, Section 16/Senior Vice
President, Vice President, Director). The allocation for each metric is
specified on each Participant’s Target Goal Worksheet. A Participant must be
rated at Meets Expectations or higher on his/her FY2012 Performance Review to be
eligible for any incentive payment under this plan.


Should overall company performance (EBITDA) fall below the threshold performance
level required under the MIP provisions but remain positive, the Chief Executive
Officer at his/her sole discretion may provide for individual Participant
incentive recognition based upon the funding of the discretionary incentive pool
and assessed individual performance.


The overall Company performance metric (EBITDA) is set at a threshold
performance level consistent with the Company’s strategic business planning and
budgeting process.
 
• Participation Performance Minimum Thresholds
If the threshold EBITDA performance goal is met, Participants in the Plan will
be eligible for incentive compensation consideration under the company
performance metric. The remaining incentive opportunity will be based upon
assessed individual performance, weighted as noted above, based upon the overall
performance rating of the employee from his/her Performance Review.  There will
be no pay-out under the individual or company performance components for an
assessed overall performance rating that is below Meets Expectations. All
executive incentive compensation awards under this Plan are subject to the
review and approval of Tier’s Chief Executive Officer and the Compensation
Committee.




5.  ADMINISTRATIVE PROVISIONS

--------------------------------------------------------------------------------

• Payment
Incentive calculations will be based upon the Participant’s base salary at the
start of the plan year, i.e. October 1st of the current fiscal year or as of the
date of hire, as appropriate, or as soon thereafter as the Company takes action.
Awards will be paid only to those Participants who are considered active on the
last day of the Fiscal Year, i.e. September 30 of the current (or most recent
fiscal year if ended).  No pro-ration shall be applied to incentive eligibility
for termination of employment for any reason prior to the end of the MIP year or
for early termination of the MIP, with or without notice.  Irrespective of
termination date, an employee whose employment is terminated for cause or
voluntary resignation either (1) during or (2) following the end of the MIP plan
year prior to receipt of incentive compensation payment shall be deemed
ineligible for payment under the MIP provisions.

Tier Technologies, Inc.  MIP FY 2012
Participant Name:  «Full_Name»
                                                              Page 3 of 9
 



 
 

--------------------------------------------------------------------------------

 


Payment will be made to the Participant in accordance with standard payroll
procedures and will be subject to applicable withholdings and deductions.
Participants will receive their awards in the first quarter following the MIP
plan (fiscal) year end.


• Adherence to Company Policies
Each Participant is required to comply with all Company policies including, but
not limited to, Tier's Business Code of Conduct.  A Participant's failure to
adhere to any Company policy shall render that Participant ineligible to receive
any payment under the MIP.


• Alterations, Interpretation and Review
Tier Human Resources will be charged with the responsibility for the
administration of the MIP’s provisions and all other incentive compensation
plans and policies.  Participants seeking clarification of its provisions or
incentive policy should direct their inquiries to the Tier Human Resources
Department Head, as the Plan Administrator.
 
The Plan Administrator shall have full power and discretionary authority to
administer the MIP in accordance with its terms and subject to the requirements
of applicable law. The Plan Administrator shall have the authority and
responsibility to: (i) construe the terms of the MIP, including the authority to
remedy any omissions, ambiguities or inconsistencies in the provisions of the
MIP and (ii) resolve all questions of fact under the MIP, including, without
limitation, questions concerning eligibility, participation and benefits and all
other related or incidental matters The Plan Administrator’s decisions and
determinations (including determinations of the meaning and reference of terms
used in the MIP) shall be conclusive and binding upon all Participants and their
beneficiaries, heirs and assigns.
 
•Partial Service, Promotion, Transfer, Disability/Death & Leave of Absence


Partial Service
Partial service employees who are newly hired or promoted into an
incentive-eligible position so as to become a Participant after the beginning of
the Fiscal Year but prior to the first day of July of that Fiscal Year, may
become eligible to receive a prorated payment if so determined by Tier’s Chief
Executive Officer.  Incentive eligibility will be calculated as and from the
commencement of the first of the month following the date of new hire or date of
promotion.


Transfer
Plan Participants who transfer to another position within the Company during the
MIP year may continue to be eligible for incentive compensation or may be
removed if they transfer to an ineligible position.  Human Resources, in
conjunction with the Chief Executive Officer and the employee’s direct manager,
will determine eligibility.  The Participant’s incentive targets may be adjusted
as deemed appropriate.

Tier Technologies, Inc.  MIP FY 2012
Participant Name:  «Full_Name»
                                                              Page 4 of 9
 



 
 

--------------------------------------------------------------------------------

 


Disability/Death
If a Plan Participant becomes totally disabled (as determined for purposes of
the Plan by the Company’s long-term disability plan), or dies during the Plan
year (but after the end of the first quarter), the Plan Participant (or the
designated beneficiary) will be eligible to receive incentive compensation based
upon the Participant’s performance up to the end of the fiscal quarter in which
the disability or death (annualized through the end of the year) occurs.  Any
resulting award determined under the Participant’s Target/Goal Worksheet will be
pro-rated to the effective date of death or permanent disability.  Payment, if
any, will be processed in accordance with the Plan.
 
       Leave of Absence (LOA)
A Participant is considered active in the MIP when on an approved Leave of
Absence for a period not to exceed three (3) months.  No change in individual
performance targets will be made with respect to such a leave.  For LOA’s
greater than three (3) months, MIP eligibility and participation will be
suspended until active status is resumed and the final payment will be pro-rated
to reflect the period of time on approved LOA, unless applicable state or
federal law mandates that employees on leaves greater than three (3) months
remain active in the plan.
 
• Tax Liabilities
Deductions for all appropriate local, state and federal tax liabilities will be
calculated and withheld from all MIP payments.
 
• Employment-at-Will
Except as individual employment agreements may otherwise provide, the employment
of all Participants at Tier is for an indefinite period of time and is
terminable at any time, for any or no reason, by either the Participant or the
Company.  The MIP shall not be construed to create a contract of employment for
a specified period of time between the Company and any Participant.  The Company
retains the rights to change its employment and compensation policies and
practices at any and all times.
 
• Events Not Covered by the Plan
The Chief Executive Officer will review any event not described or anticipated
by the MIP and will have the sole discretion to determine the final and binding
resolution.  This may include recognition of any financial adjustments that are
not associated with the efforts of the Participant(s).
 
 • Other Agreements
This MIP plan, including any amendment or supplement hereto, constitutes the
entire understanding of Tier and its subsidiaries and affiliates with respect to
the MIP and cancels and supersedes all other policies or agreements relating to
such compensation.  No person at the Company, other than the Chief Executive
Officer, is authorized or permitted to enter into any additional or other
agreements, or make any verbal or written representations, regarding incentive
compensation for Participants.  Nothing in the MIP shall be construed to create
or imply the creation of a term contract, nor a guarantee of employment for any
specific period of time between Tier and any of its divisions or subsidiaries,
and any Participant.
 

Tier Technologies, Inc.  MIP FY 2012
Participant Name:  «Full_Name»
                                                              Page 5 of 9
 



 
 

--------------------------------------------------------------------------------

 


• Modification, Suspension or Termination
The Company may unilaterally modify, suspend or discontinue, at any time, in
whole or in part, and if suspended, may reinstate any or all of the provisions
of the MIP with or without notice. All modifications are effective as of the
date designated in the decision made by the Chief Executive Officer, regardless
of when notice of such changes, if any such notice is provided, is given.  The
Company, at its sole discretion, may publish revisions to the MIP from
time-to-time and such revisions shall govern the operation of the MIP for all
Participants.  Modifications of and additions to all or any part of the MIP will
not necessarily result in the re-publication of the entire plan.
 
• Compliance with Section 409A
 The MIP plan and its Agreement are intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith.  Terms defined in the Plan shall have the meanings given
such terms under Section 409A if and to the extent required to comply with
Section 409A.  In any event, the Company makes no representations or warranty
and shall have no liability to the Participant or any other person, other than
with respect to payments made by Tier in violation of the provisions of the MIP,
if any provisions of or payments under the MIP are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.


• Effect on Other Plans
Whether the accrual or payment of the amounts under the MIP causes a Participant
to accrue or receive additional benefits under any pension or other plan is
governed solely by the terms of such other plan.


• Non-Transferability
Neither the Participants nor anyone claiming an interest through him, her, or
them will have any right to assign, pledge, or otherwise transfer the right to
receive a payment under the MIP.  Any rights to such payments are expressly
declared to be non-assignable and nontransferable.  Unless the law requires
otherwise, no unpaid amounts will be subject to attachment, alienation,
garnishment, or execution, or be transferable if the Participant becomes
bankrupt or insolvent, for the satisfaction of the debts of, or other
obligations or claims against, the Participant or any person or entity claiming
an interest through him or them, including claims for alimony, support, or
separate maintenance.


• ERISA Treatment
The Company intends that the MIP be exempt from regulation under the Employee
Retirement Income Security Act of 1974 (“ERISA”).  The Company and the
Administrator must at all times interpret and administer the MIP in a manner
consistent with that exemption.


• Limitations on Liability
Notwithstanding any other provisions of the MIP, no individual acting as a
director, manager, officer, other employee, or agent of the Company will be
liable to any Participant, former Participant, spouse, or any other person for
any claim, loss, liability, or expense incurred in connection with the MIP, nor
will such individual be personally liable because of any contract or other
instrument he executes in such other capacity.  The Company will indemnify and
hold harmless each director, manager, officer, other employee, or agent of the
Company to whom

Tier Technologies, Inc.  MIP FY 2012
Participant Name:  «Full_Name»
                                                              Page 6 of 9
 



 
 

--------------------------------------------------------------------------------

 



any duty or power relating to the administration or interpretation of the MIP
has been or will be delegated, against any cost or expense (including attorneys’
fees) or liability (including any sum paid in settlement of a claim with the
Board’s approval) arising out of any act or omission to act concerning the MIP
unless arising out of such person’s own fraud, willful misconduct, criminal
conduct or bad faith.


• Effect on and of Transactions
The Company and its affiliates retain full authority to enter into
any transactions involving the Company and the business without any consent from
any Participant in his capacity as such.  The existence of the MIP does not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or to consolidate, or to dissolve, liquidate, sell, or
transfer all or any part of its business or assets, and no Participant shall
have any claim against the Company by reason of any such action or transaction
or the fact that such action or transaction had an effect (adverse or otherwise)
on the calculation of the MIP’s metrics or goals.
 
• Unfunded: Unsecured
The MIP will at all times be entirely unfunded and no provision will at any time
be made with respect to segregating assets of the Company for payment of any
benefits hereunder.  Additionally, nothing contained herein may be construed as
giving a Participant, his or her beneficiary, or any other person, any equity or
other interest of any kind in any assets of the Company or creating a trust of
any kind or a fiduciary relationship of any kind between the Company and any
such person.  As to any claim for any unpaid amounts, a Participant, his or her
beneficiary, and any other person having a claim for payment will be unsecured
creditors.


• Dispute Resolution
Any action to enforce, arising out of or in connection with, or relating in any
way to any of these provisions shall be brought in any state or federal court
otherwise having jurisdiction that is located in Fairfax County, Virginia, and,
as a condition to receiving and retaining an Award, each Participant consents to
the jurisdiction of such courts located in Fairfax County, Virginia and agrees
not to argue that any such court is an inconvenient forum.


• Applicable Law
The laws of the Commonwealth of Virginia (other than its choice of law
provisions) govern the MIP and its interpretation.

Tier Technologies, Inc.  MIP FY 2012
Participant Name:  «Full_Name»
                                                              Page 7 of 9
 



 
 

--------------------------------------------------------------------------------

 

PARTICIPANT ACKNOWLEDGEMENT OF RECEIPT
 

--------------------------------------------------------------------------------

I acknowledge the following:
 
 
 1.
That I have received and understand the terms and conditions of the Management
Incentive Plan as set forth and for the Fiscal Year term above herein;

 
 2.
That I have received a copy of the MIP document;

 
 3.
That all awards are subject to the terms of the MIP document;

 
4.
That I must be (i) actively employed through the final day of the MIP plan year,
established to be the thirtieth day of September of the Fiscal Year, and (ii)
not have been termindated for cause or have voluntarily resigned either during
the MIP plan year or following the end of the MIP plan year, prior to receipt of
the MIP incentive compensation payment;

 
 5.
That the Target/Goal Worksheet below indicates my MIP opportunity for the Fiscal
Year based on the MIP’s provisions herein; and

 
 6.
That the Company may amend, suspend or terminate the MIP at any time and for any
reason.

 


 
__________________________________________________________
 
Plan Participant Signature     Date
 


 
__________________________________________________________
 
Human Resources SignatureDate



Tier Technologies, Inc.  MIP FY 2012
Participant Name:  «Full_Name»
                                                              Page 8 of 9
 



 
 

--------------------------------------------------------------------------------

 
PARTICIPANT TARGET/GOAL WORKSHEET
 
** THE METRICS IN THIS DOCUMENT ARE COMPANY AND PERSONALLY CONFIDENTIAL.
THEY ARE NOT FOR DISCLOSURE **



--------------------------------------------------------------------------------

FISCAL YEAR:  2012
 
PARTICIPANT
NAME:  ___________________                                                                                     Proration
Factor:
 
CAREER LEVEL: ________________________
 

         
Company Performance Metric
Participant Opportunity
(Rating = Exceeds Expectations)
   
EBITDA
xx% Company and xx% Individual
   
THRESHOLD EBITDA:  $x,xxx,xxx
xx% Company = $xxxxx
   
xx% Individual = $xxxxx
   
 Threshold Opportunity:
$xxxxx
   
TARGET EBITDA:  $x,xxx,xxx
xx% Company = $xxxxx
   
xx% Individual = $xxxxx
   
 Target Opportunity:
$xxxxx
   
STRETCH EBITDA:  $x,xxx,xxx
xx% Company = $xxxxx
   
xx% Individual = $xxxxx
   
 Stretch Opportunity:
$xxxxx
 

--------------------------------------------------------------------------------

The above bonus calculation reflects Employee Performance at “Exceeds
Expectations” resulting in 100% of the Individual Bonus opportunity. The table
below outlines the Individual Bonus opportunity at alternate performance rating
levels:
 

 
Performance Metric
Participant Opportunity
   
Individual Performance Rating
% of Individual Bonus
   
Below Expectations
0%
               
Meets Expectations
75%
               
Exceeds Expectations
 
100%
 
               
 
Far Exceeds Expectations
 
110%
         



 

Tier Technologies, Inc.  MIP FY 2012
Participant Name:  «Full_Name»
                                                              Page 9 of 9
 



 
 

--------------------------------------------------------------------------------

 
